                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                   CIVIL CASE NO. 3:19-cv-73

ANA MONTOYA                                      )
                                                 )
           Plaintiff,                            )
                                                 )   STIPULATION OF DISMISSAL
VS.                                              )   WITH PREJUDICE
                                                 )
WAL-MART STORES EAST, LP                         )
                                                 )
           Defendant.                            )


           Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff and

Defendant hereby stipulate to the dismissal of this action with prejudice.


           This the 5th day of December, 2019.



/s/Mark S. Jetton, Jr.                               /s/Justin N. Davis
Mark S. Jetton, Jr.                                  Justin N. Davis
Attorney for Plaintiff                               Attorney for Defendant
NC Bar #: 39786                                      NC Bar #: 27780
Jetton & Meredith, PLLC                              Mullen Holland & Cooper, P.A.
216 N. McDowell Street, Suite 110                    301 S. York St.
Charlotte, NC 28204                                  Gastonia, NC 28052
(704) 333-1114                                       (704) 864-6751
Fax – (704) 335-0448                                 Fax – (704) 861-8394
markjetton@jettonmeredithlaw.com                     jdavis@mhc-law.com




               Case 3:19-cv-00073-DCK Document 9 Filed 12/05/19 Page 1 of 2
{M0231108.1}
                                                      -2-
                                       CERTIFICATE OF SERVICE

           This is to certify that I have this day served

                                   Mr. Mark S. Jetton, Jr.
                                   Jetton & Meredith, PLLC
                                   216 N. McDowell Street, Suite 110
                                   Charlotte, North Carolina 28204
                                   markjetton@jettonmeredithlaw.com

                                   Attorney for Plaintiff

in the foregoing matter with a copy of this Stipulation of Dismissal with Prejudice by first-class mail
and by electronic filing using the CM/ECF system, which will send notification of the filing to
Plaintiff’s counsel at the above email address.

           This the 5th day of December, 2019.



                                                    /s/Justin N. Davis
                                                    Justin N. Davis
                                                    Attorney for Defendant




               Case 3:19-cv-00073-DCK Document 9 Filed 12/05/19 Page 2 of 2
{M0231108.1}
